[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                    For the First Circuit


No. 99-2072

                        UNITED STATES,

                          Appellee,

                              v.

                   JULIO QUINONES-MELENDEZ,

                    Defendant, Appellant.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO



       [Hon. Salvador E. Casellas, U.S. District Judge]


                            Before

                    Torruella, Chief Judge,
              Boudin and Lipez, Circuit Judges.



     Norberto Colon on brief for appellant.
     Guillermo Gil, United States Attorney, Jorge E. Vega-
Pacheco, Assistant United States Attorney, and Nelson Perez-
Sosa, Assistant United States Attorney, on brief for appellee.




                        July 13, 2000
          Per Curiam.    After a thorough review of the record

and of the parties’ submissions, we affirm.

          Because     appellant   Julio   Quiñones     Meléndez

(“Quiñones”) did not object below to the sentencing court’s

findings regarding drug quantity or his role in the offense,

those arguments are forfeited.    See United States v. Bayes,

210 F.3d 64, 67 (1st Cir. 2000); Fed. R. Crim. P. 52(b).

Even if they had not been forfeited, they are without merit.

Quiñones admitted under oath at the Rule 11 hearing that he

was guilty of the charge of conspiring to possess more than

five kilograms of cocaine, so we see no clear error in the

court’s decision to credit those sworn admissions.          See

United States v. Marrero-Rivera, 124 F.3d 342, 354 (1st Cir.

1997).

          As for his role in the offense, this court would

only review for clear error, and we see none.        See United

States v. Ortiz-Santiago, 211 F.3d 146, 148-49 (1st Cir.

2000).   Quiñones agreed that the adjustment for a “minor”

role under U.S.S.G. § 3B1.2(b) should apply; and because the

government agreed to understate the quantity of drugs for

which Quiñones was to be held responsible, the sentencing

court was entitled to deny him a more generous role in the

offense adjustment.     Id. at 149.
         Quiñones    also   complains   that   he   has   not   been

assigned to serve his sentence in a rehabilitation camp,

despite the recommendation of the sentencing court.        But the

authority to assign prisoners to particular facilities lies

solely with the Bureau of Prisons.      See 18 U.S.C. § 3621.

         Affirmed.    1st Cir. Loc. R. 27(c).




                              -3-